Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2020 has been entered.
 

Response to Applicants’ Arguments/Amendments
Examiner agrees that the newly added claim limitations require the withdrawal of the prior art rejections.  The newly added amendments have drastically changed the structure of the claimed invention.  Peyser has now been applied which teach the openings which can wick the sweat away from the surface of the skin.  
Applicants argue that the use of Rebec to teach the addition of buffer was inappropriate because the reference does not specifically discuss that the buffer increases pH of the sweat solution.  Sweat is mainly composed of water and has a slightly acidic pH.  Therefore, the addition of a buffer would help neutralize the slightly 

Claim Objections
Claim 4 is objected to because of the following informalities:  “a polyethyleneimine” should be –polyethylenimine--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2,6-8,21-25,30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Peyser (US 20090270704) in view of Yum (WO 00/14535)

Peyser teaches a composition of matter comprising a glucose sensing enzyme complex that reacts with glucose and comprises: glucose oxidase, glucose dehydrogenase or a hexokinase/glucose-6-phosphate complex (Paragraph 15);

the porous substrate comprises at least one channel in operable contact with the glucose sensing complex (Paragraph 15; Paragraph 65):
the porous substrate is coupled to a layer of an adhesive composition adapted to adhere to human skin (Paragraph 17,65)
the layer of the adhesive comprises an opening adapted to allow sweat to flow from human skin into the porous substrate (Paragraph 16; Paragraph 65), wherein the opening is operably connected to the at least one channel (Paragraph 65), the at least one channel and the glucose sensing complex are disposed in the composition such that concentrations of glucose can be sensed in sweat that flows from human skin into the opening and through the at least one channel to the glucose sensing enzyme complex (Figure 2B, Figures 3A-C; Paragraph 62,65).  Peyser teaches that open channels which can be considered “openings in the adhesive layer” can be used to successfully absorb sweat (Paragraph 65).  In separate embodiments, the reference teaches that porous substrates can be used to absorb sweat; such porous substrate material can also be used to prevent/minimize reabsorption of glucose (Paragraph 51).  It would have been obvious to have included both features in order to gather as much sweat as possible while preventing glucose loss.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

a predefined concentration of glucose adapted to form a threshold concentration of glucose in an aqueous environment as the glucose sensing complex senses glucose incorporated into the detection device of Peyser would have been obvious due to the easy in which a change in glucose level could be detected.  The composition/device is used to measure glucose present in sweat (Abstract) as in instant Claims 1, 21,31
Dependent Claims taught by Peyer
Paragraph 96 specifically states that the device can specifically “measures the total quantity of glucose present in a fixed volume, and then convert the glucose measurement into a concentration.”  Claim 5 states that the process can involve the collection of less than about 20µl of sweat as in instant Claims 2,31
Paragraph 19 states that a buffering compound may be present in such a system.  Since sweat is slightly acidic, the presence of a buffer would help to modulate and increase the pH in an aqueous environment as in instant Claims 6, 21, 31, human sweat (Abstract, Example 2) as in instant Claim 7, the capillaries and the porous as in instant Claim 23, wherein the glucose sensing complex is disposed at a location in the porous substrate coupled to the layer of adhesive composition in an orientation such that when the composition is adhered to an individual, sweat flows from skin of the individual to the glucose sensing complex so that the composition non-invasively senses glucose present in sweat (Figure 2B, Paragraph 15, Paragraph 17, Paragraph 62, Paragraph 65) as in instant Claim 30
Dependent Claims taught in Yum
Yum teaches that glucose sensing complex comprises glucose oxidase, the colorimetric indicator comprise a Trinder reagent comprising 4-aminoantipyrene (Page 14, last line) as in instant Claim 8.
Paragraph 16 of Peyser states that porous membrane can be successfully used to remove sweat from the skin.  The Peyser reference does not specifically state that the membrane is composed of hydrophilic and hydrophobic regions; however, at the time of applicants’ filing, it was known that a porous membrane with hydrophilic and hydrophobic regions as taught in the Yum reference could also be used to successfully help absorb sweat away from the skin and into a detection device as taught by Yum.   Yum discusses that the device can involve a hydrophilic membrane which encourages the absorption of the sample (Page 11, ln 18-22).  Yum goes on to further state that sections of the device can involve hydrophobic regions that prevent liquid from traversing freely in between the various reaction zones (Page 12, ln 12-19).  This configuration helps to channel the flow of sweat as well as in instant Claim 22.

Figure 3 is showing a cover on the device which would allow visualization of the color change (Figure 3). There is a window in the cover (#2) which would allow the color to be visualized as in instant Claim 24. #23 AND #25 are openings/ports in spacer layers in Figure 3 which allow visualization to take place as in instant Claim 25.  It would have been obvious to have incorporated these colorimetric features into the device/composition taught by Peyser so that the presence of glucose could be readily detected.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 1,4-5,21-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Peyser (US 20090270704) in view of Yum (WO 00/14535) and Rebec (US 20130172699)

	Peyser and Yum apply as above.  Both Peyser and Yum teach a permeable material which allows analyte containing fluid to migrate to the testing/indicator region.  Neither Peyser or Yum teach that the porous material can be made with chitosan.  as in instant Claim 4.
	The system of Yum focuses on the detection of glucose.  The teachings of Peyser mentions that glucose concentrations can be detected but fails to teach more precisely how specific critical ranges are detected.  However, developing a glucose monitoring system that detected glucose at critical ranges would have been obvious based on the teachings of Rebec.  An artisan would have been motivated to have improved the teachings of Yum and Peyser to detect specific critical ranges present so the user of such a device would have a better understanding of what the specific glucose level was.  Rebec teaches a glucose monitor in which 3 ranges can be indicated using a unique color change.  The ranges taught in Rebec are the following:  low (20-200 mg/dL), medium (150-400 mg/dL), and high (400-700 mg/dL) (Page 8[79]) (Paragraph 79 of Rebec).  The indicator would exhibit the unchanged initial color at concentrations less than 1.8 mg/dL.  The other ranges (medium and high) represent concentrations higher than 1.8mg/dL and would change color accordingly to the specific range of glucose present as in instant Claim 5,
Rebec teaches that 3 different glucose levels can be detected; each level is greater than 1.8 mg/dL. Rebec does not specifically mention the presence of 
The key is merely instructional and constitutes nonfunctional printed matter which does not distinguish the claims from identical prior art. MPEP 2112.01, Part III. as in instant
Claim 27.

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 21-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Peyser (US 20090270704) in view of Yum (WO 00/14535) and Song (US 20140324004)

Peyser and Yum apply as above.  Neither reference teaches the presence of a wetness indicator.  However, the inclusion of a wetness indicator would have been obvious based on the teachings of Song.  An artisan would have been motivated to have included a wetness indicator because Song teaches that in order to alert people that a composition has been saturated or soiled, it is desirable to place a wetness indicator “on a user facing surface” of the topmost layer of an article so that saturation can be easily detected (Paragraph 87).  Figure 2B of Peyser has a top layer that can be easily seen by a user, and attaching a wetness indicator at that location would be as in instant Claim 28.


Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 21-24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Peyser (US 20090270704) in view of Yum (WO 00/14535) and Markle (US 20140058225)

	Peyser and Yum apply as above.  The references do not teach the simultaneous measurement of pH.  However, at the time of applicants’ invention, it was known that pH could affect the measurement of the glucose concentration. Markle teaches a measuring process which involves the simultaneous measurement of both pH and glucose in order to determine the true amount of glucose concentration based on the pH present (Pages 2-3[35]). It would have been obvious to have incorporated the monitoring of pH with the combined teachings of Peyser and Yum in order to better determine the amount of glucose present as in instant Claim 29.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2,5-8,21-25,27-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -2,4-10,13-15,21-23 of copending Application No. 15/912,451 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1,21,31 discuss a composition that can include a glucose sensing enzyme such as glucose oxidase, glucose dehydrogenase, or a hexokinase, a colorimetric indicator, and a predefined concentration of glucose, channels are involved which carry substances up to a detection region to be analyzed.  This matches up with claims 1 and 10 of ‘451 which also describes a glucose sensor that has a colorimetric indicator and an enzyme such as glucose oxidase, glucose dehydrogenase, or a hexokinase, and glucose, 
Instant claims 2 and 31 state that the composition is designed to determine a concentration in solutions of volumes of 5 and 25 microliters.  This matches up with claims and 15 5 of application 15/912,451. Instant claims 1 and 21,31 state that the composition must have a porous layer, and the invention of ‘451 has a porous substrate that allows sweat to migrate into it so the sample can be analyzed. Claim 9 of ‘451 specifically state that the sensor involves absorbent/substrate material. Instant claims 5 and 27 state that the composition exhibits one color when in a solution with glucose concentration less than 1.8 mg /dL and another color when solutions are greater than 1,8mg/dl. This limitation is taught in claims 2,7,14 of ‘451. Claim 6 mentions that the composition has a predefined concentration of buffering compounds. This concept is taught in claim 4 of ‘451. Claim 7 mentions the involvement of human sweat which is mentioned in claim 1 of ‘451. Instant claim 8 mentions that glucose oxidase is the enzyme used which corresponds to claims 1 and 10 of ‘451.
Instant claim 22 mentions that porous substrate has both hydrophilic and hydrophobic regions that modulate the flow of sweat.  Claims 6 and 13 of ‘451 mentions that that there is a hydrophilic and a hydrophobic region that facilitate the absorption and movement of the sweat.  The absorbent material mentioned in claims 6,9 and 13 of ‘451 successfully wick sweat from the skin to the enzyme sensing complex mentioned in instant claim 23.  Instant claim 24 mentions a cover layer over the colorimeter indicator 
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,10 of copending Application No. 15/912,451 (reference application) in view of Rebec (US 20130172699)

Application ‘451 applies as directly above.  Rebec teaches the use of chitosan in a porous substrate.


Conclusion

All claims stand rejected.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/           Primary Examiner, Art Unit 1657